UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 31, 2012 (January 31, 2012) XFONE, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) Commission File No. 001-32521 11-3618510 (I.R.S. Employer Identification Number) 5307 W. Loop 289 Lubbock, Texas79414 (Address of principal executive offices) 806-771-5212 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- Item 8.01 Other Events. On January 31, 2012, Xfone, Inc. (the “Company”) issued a press release stating that effective February 1, 2012 at 4:30 p.m. EST, the Company will change its name to “NTS, Inc.” As of February 2, 2012 the Company’s common shares will trade on the NYSE Amex and the Tel Aviv Stock Exchange under its new ticker symbol “NTS”.The name change was approved by the stockholders of the Company on December 29, 2011. Item9.01 Financial Statements and Exhibits (a) None. (b) None. (c) None. (d) Exhibits Exhibit No. Description Press Release dated January 31, 2012 entitled: “XFONE Announces Name Change to NTS, Inc. ” -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Xfone, Inc. Date:January 31, 2012 By: /s/Guy Nissenson Guy Nissenson President, Chief Executive Officer and Director -3- INDEX TO EXHIBITS Exhibit No. Description Press Release dated January 31, 2012 entitled: “XFONE Announces Name Change to NTS, Inc.” -4-
